             Case 4:20-cv-01161-LPR Document 4 Filed 12/10/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DEMARCUS VEASEY,                                                                      PLAINTIFF
#171105

v.                             Case No. 4:20CV01161-LPR-JTK

ROBERT BYNUM GIBSON, JR., et al.                                                  DEFENDANTS

                                             ORDER

       Plaintiff has not responded to the Court’s October 1, 2020 Order directing him to pay the

$400 filing fee or file a completed Motion to Proceed in forma pauperis. (Doc. No. 3) The Court

warned Plaintiff in the Order that failure to comply would result in the dismissal without prejudice

of his Complaint.

       Rule LR5.5(c)(2) of the Rules of the United States District Courts for the Eastern and

Western Districts of Arkansas provides as follows:

                       It is the duty of any party not represented by counsel
                       to promptly notify the Clerk and the other parties to
                       the proceedings of any change in his or her address,
                       to monitor the progress of the case and to prosecute
                       or defend the action diligently . . . . If any communi-
                       cation from the Court to a pro se plaintiff is not
                       responded to within thirty (30) days, the case may be
                       dismissed without prejudice. . . .

       In light of Plaintiff=s failure to respond, the Court finds that his Complaint should be

dismissed without prejudice for failure to prosecute. Accordingly,

       IT IS, THEREFORE, ORDERED that Plaintiff=s Complaint is DISMISSED without

prejudice.

       An appropriate Judgment shall accompany this Order.
  Case 4:20-cv-01161-LPR Document 4 Filed 12/10/20 Page 2 of 2




IT IS SO ORDERED this 10th day of December, 2020.



                                       _______________________________
                                       LEE P. RUDOFSKY
                                       UNITED STATES DISTRICT JUDGE
